Citation Nr: 0929005	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post lateral 
meniscectomy of the left knee with degenerative joint 
disease, evaluated as 20 percent disabling prior to 
February 1, 2005 and as 30 percent disabling from April 1, 
2006.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida denied a disability evaluation 
greater than 20 percent for the service-connected status post 
lateral meniscectomy of the left knee with degenerative joint 
disease.  

Following receipt of notification of the April 2004 decision, 
the Veteran perfected a timely appeal with respect to his 
increased rating claim.  During the current appeal, and 
specifically by a June 2005 rating action, the RO in Atlanta, 
Georgia awarded a temporary total rating for the 
service-connected left knee disability, effective from 
February 1, 2005 and a 30 percent evaluation for this 
disorder from April 1, 2006.  [Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the RO in Atlanta, Georgia.]  

In the substantive appeal which was received at the RO in 
October 2005, the Veteran appeared to express disagreement 
with both the 20 percent rating (prior to February 1, 2005) 
and the 30 percent evaluation (since April 1, 2006) assigned 
to his service-connected left knee disability.  Indeed, at 
the personal hearing conducted via videoconferencing before 
the undersigned Acting Veterans Law Judge in January 2007, 
the Veteran clearly stated that he desired a disability 
rating greater than 20 percent prior to February 1, 2005 and 
a disability evaluation in excess of 30 percent from April 1, 
2006.  Hearing transcript (T.) at 2.  Consequently, the Board 
will consider the entire appeal period.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The June 2005 rating action which awarded the temporary total 
rating effective from February 1, 2005 and a 30 percent 
evaluation since April 1, 2006 for the service-connected left 
knee disability indicated that a review examination would be 
conducted "around April 2006" to determine any residual 
left knee disability that the Veteran may have.  A search for 
medical records from the North Florida and South Georgia VA 
Health Care System, which was conducted in August 2005, was 
negative.  Importantly, however, no subsequent request for VA 
medical reports has been completed.  

In addition, in January 2007, the Veteran testified that he 
has not received treatment for his left knee following the 
2005 surgery on this joint.  T. at 3, 6-7.  Significantly, 
however, he also testified that he had been waiting two 
months for an appointment with VA.  T. at 4.  Consequently, 
the Board believes that, on remand, an attempt should be made 
to procure reports of any such VA examinations and treatment 
that the Veteran may have undergone on his left knee since 
April 2006.  

Further, the transcript of the January 2007 hearing 
referenced the existence of "32 pages of private medical 
records dated primarily in 2005 and 2006," along with a 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  T. at 2.  These reports are not, 
however, contained in the claims folder.  Although the record 
was held open for 30 days after the January 2007 hearing to 
allow the Veteran sufficient time to submit this evidence and 
he does not appear to have done so, the Board believes that, 
on remand, the Veteran should be accorded another opportunity 
to submit such documentation.  

Moreover, VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the Veteran's assertions that he 
experiences significant pain and weakness in his left knee 
(see, e.g., T. at 6) since the last VA examination of this 
joint in November 2003, the Board finds that additional VA 
examination is necessary to determine the current nature and 
extent of his service-connected left knee disability.  

Furthermore, a November 2003 letter provided the Veteran with 
initial Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding this increased rating claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  Significantly, however, 
he has not been informed of the notification requirements for 
increased rating claims in particular.  See also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  On remand, 
therefore, such notice should be furnished to him.  

Also at the January 2007 hearing, the Veteran testified that 
he is unable to work as a result of his service-connected 
left knee disability.  See T. at 5, 11-12.  A January 2007 
statement from the assistant superintendent of the school 
system where the Veteran was formerly employed noted that the 
Veteran's severe knee pain "impaired him from being 
effective in his job role" as a custodian and deliveryman.  
It was also noted that during his last two years of 
employment "he was absent from work an excessive number of 
days due to his knee disability" and that he "resigned due 
to his disability."  A claim for TDIU is a part of the 
determination of the appropriate disability rating in the 
adjudication of a claim for disability compensation; it is 
not a freestanding claim for a separate benefit.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Issue to the Veteran a corrective 
VCAA notification letter pertaining to 
his claim for an increased rating for his 
service-connected left knee disability.  
Such letter should comply with the notice 
requirements for increased rating claims, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  Obtain copies of records of left knee 
treatment and/or examination that the 
Veteran may have undergone in the North 
Florida and South Georgia VA Health Care 
System since April 2006.  The Board is 
particularly interested in the report of 
any VA joints examination that may have 
been conducted on his left knee since 
April 2006.  Associate all such available 
records with the claims folder.  

3.  Inform the Veteran that the 
"32 pages of private medical records 
dated primarily in 2005 and 2006," which 
were referenced at the January 2007 
personal hearing are not included in his 
claims folder.  Accord him another 
opportunity to provide such evidence.  

4.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of the 
service-connected status post lateral 
meniscectomy of his left knee with 
degenerative joint disease.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
particular, the examiner should discuss 
the nature and extent of any limitation 
of motion and instability of the 
Veteran's left knee which is found on 
examination.  

Also, the examiner should discuss 
whether the Veteran's left knee 
disability exhibits weakened movement, 
excess fatigability, or incoordination.  
If feasible, this determination should 
be expressed in terms of the degree of 
additional range of motion lost.  
Further, the examiner should express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or repeatedly 
over a period of time.  

The examiner should also address the 
impact of the Veteran's service-
connected left knee disorder on his 
ability to work.

A complete rationale for all opinions 
expressed must be provided.

5.  Following completion of the above, 
re-adjudicate the issue of entitlement 
to an increased rating for the 
service-connected status post lateral 
meniscectomy of the left knee with 
degenerative joint disease, evaluated 
as 20 percent disabling prior to 
February 1, 2005 and as 30 percent 
disabling from April 1, 2006.  The 
issue of entitlement to TDIU should 
also be adjudicated.  If the decision 
remains in any way adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


